907 F.2d 1141Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert L. SAUERS, Jr., Defendant-Appellant.
No. 89-7776.
United States Court of Appeals, Fourth Circuit.
Submitted June 4, 1990.Decided June 14, 1990.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, Chief District Judge.  (CR No. 88-48)
Robert L. Sauers, Jr., appellant pro se.
Thomas Oliver Mucklow, Assistant United States Attorney, Wheeling, W.V., for appellee.
N.D.W.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Robert L. Sauers, Jr., appeals from the district court's order dismissing his Fed.R.Crim.P. 35(a) motion for post conviction relief for lack of jurisdiction.  The district court concluded that Rule 35(a), as applicable to offenses committed subsequent to November 1, 1987, did not provide the district court with authority to modify the sentence under the circumstances presented by this case.  We agree and affirm.


2
Appellant pled guilty on October 3, 1988, to one count of conspiracy to possess with intent to distribute marijuana.  Appellant did not appeal.  Because the offense was committed after November 1, 1987, appellant was sentenced under the sentencing guidelines promulgated pursuant to the Sentencing Reform Act of 1984.  Consequently, the former Fed.R.Crim.P. 35(a) does not apply to appellant's case.  The current Rule 35, applicable to offenses committed after November 1, 1987, does not provide a sentencing judge with the same latitude to modify sentences as did the former rule.   See e.g., United States v. Cook, 890 F.2d 672 (4th Cir.1989).  The current rule is specific as to the circumstances under which a sentence may be modified;  none of those circumstances is present here.


3
Accordingly we affirm the judgment of the district court dismissing the motion for lack of jurisdiction.  Because the facts and legal arguments are adequately presented in the materials before the Court and argument would not aid the decisional process we dispense with it.


4
AFFIRMED.